EXHIBIT 10(L)


MANAGEMENT CONTINUITY AGREEMENT

        This Agreement between KNAPE & VOGT MANUFACTURING COMPANY (the
“Corporation”), whose principal offices are 2700 Oak Industrial Drive, N.E.,
Grand Rapids, Michigan 49505, and _____________ (the “Executive”), who resides
at __________________________________________________, dated June 30, 2005.


RECITALS

        The Executive is a key executive officer of the Corporation whose
continued dedication, availability, advice and counsel to the Corporation is
deemed important to the Board of Directors of the Corporation (“Board”), the
Corporation and its shareholders. The services of the Executive, his/her
experience and knowledge of the affairs of the Corporation and his/her
reputation and contacts in the industry are extremely valuable to the
Corporation. The Corporation wishes to retain such well-qualified executives,
and it is in the best interests of the Corporation and of the Executive to
secure the continued services of the Executive. The Corporation considers the
establishment and maintenance of a sound and vital management to be part of its
overall corporate strategy and to be essential to protecting and enhancing the
best interests of this Corporation and its shareholders. Accordingly, the Board
has approved this Agreement with the Executive and authorized its execution and
delivery on behalf of the Corporation.


AGREEMENT

        1.        Term of Agreement. This Agreement will begin on the date
entered above (the “Commencement Date”) and will continue in effect through the
third anniversary of the Commencement Date.

        2.        Definitions. The following defined terms shall have the
meanings set forth below, for purposes of this Agreement:

                (a)        Change of Control. A “Change of Control” of the
Corporation shall be deemed to have occurred only if:

                        (i)        Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”)) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing fifty-one percent (51%) or more of the combined voting power of the
Corporation’s then outstanding securities; or

                        (ii)        At any time a majority of the Board of
Directors of the Corporation is comprised of other than Continuing Directors
(for purposes of this and the following paragraphs, the term Continuing Director
means a director who was either (A) first elected or appointed as a Director
prior to the date of this Agreement; or (B) subsequently elected or appointed as
a director if such director was nominated or appointed by at least a majority of
the then Continuing Directors); or

--------------------------------------------------------------------------------



                        (iii)        Any of the following occur:

                                (A)        Any merger or consolidation of the
Corporation, other than a merger or consolidation in which the voting securities
of the Corporation immediately prior to the merger or consolidation continue to
represent (either by remaining outstanding or being converted into securities of
the surviving entity) fifty-one percent (51%) or more of the combined voting
power of the Corporation or surviving entity immediately after the merger or
consolidation with another entity;

                                (B)        Any sale, exchange, lease, mortgage,
pledge, transfer, or other disposition (in a single transaction or a series of
related transactions) of all or substantially all of the assets of the
Corporation, which shall not include any asset sales approved by the Continuing
Directors for the specific purpose of downsizing of the Corporation’s continuing
business operations;

                                (C)        Any liquidation or dissolution of the
Corporation; or

                                (D)        Any transaction or series of related
transactions having, directly or indirectly, the same effect as any of the
foregoing; or any agreement, contract, or other arrangement providing for any of
the foregoing.

                (b)        Cause. “Cause” means (i) the willful commission by
the Executive of a criminal or other act that causes or will probably cause
substantial economic damage to the Corporation or a Subsidiary or substantial
injury to the business reputation of the Corporation or a Subsidiary; (ii) the
commission by the Executive of an act of fraud in the performance of such
Executive’s duties on behalf of the Corporation or a Subsidiary; or (iii) the
continuing willful failure of the Executive to perform the duties of such
Executive to the Corporation or a Subsidiary after written notice thereof
(specifying the particulars thereof in reasonable detail) and a reasonable
opportunity to be heard and cure such failure are given to the Executive by the
Executive Compensation Committee of the Board. For purposes of this
subparagraph, no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the action or omission was in the best
interest of the Corporation or a Subsidiary.

                (c)        Subsidiary. “Subsidiary” means a corporation with at
least eighty percent (80%) of its outstanding capital stock owned by the
Corporation.

        3.        Eligibility for Benefits. Subject to Paragraph 5, the
Executive shall receive the Benefits described in Paragraph 4 if during the
Executive’s employment, and during the term of this Agreement:

                (a)        Change of Control. A Change of Control occurs; or

                (b)        Before a Change of Control. Other than for Cause, the
Corporation terminates the Executive’s employment within six (6) months before a
Change of Control, in contemplation of such Change of Control, and to avoid the
effect of this Agreement.

2

--------------------------------------------------------------------------------



        4.        Benefits. Subject to Paragraph 5, the Executive shall receive
the following Benefits if eligible under Paragraph 3:

                (a)        Lump Sum. A lump sum cash amount equal to Executive’s
annual base salary at the highest annual rate in effect during the twelve (12)
month period immediately prior to the Change of Control multiplied by 2.0, along
with an amount equal to an on-target annual bonus under the established annual
bonus program;

                (b)        Computations. In computing and determining Benefits
under subparagraph 4(a) above, a decrease in Executive’s salary shall be
disregarded if such decrease occurs within six (6) months before a Change of
Control, is in contemplation of such Change of Control, and is taken to avoid
the effect of this Agreement should such action be taken after such Change of
Control; in such event, the salary, used to determine Benefits shall be that in
effect immediately before the decrease that is disregarded pursuant to this
subparagraph 4(b);

                (c)        No Mitigation. Executive shall not be required to
mitigate the amount of any payment provided for in this Paragraph 4 by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Paragraph 4 be reduced by any compensation earned by Executive as the
result of employment by another employer after the date the employment is
terminated or otherwise.

        The payments provided in subparagraph 4(a) above shall be made not later
than thirty (30) business days following the date of a Change of Control.

        5.        Maximum Payments. Notwithstanding any provision in this
Agreement to the contrary, if part or all of any amount to be paid to Executive
by the Corporation under this Agreement or otherwise constitute a “parachute
payment” (or payments) under Section 280G or any other similar provision of the
Internal Revenue Code of 1986, as amended (the “Code”), the following limitation
shall apply:

  If the aggregate present value of such parachute payments (the “Parachute
Amount”) exceeds 2.99 times Executive’s “base amount” as defined in Section 280G
of the Code, and if as a result the amounts otherwise payable to or for the
benefit of the Executive subsequent to the termination of his/her employment,
and taken into account in calculating the Parachute Amount (the “termination
payments”), shall be reduced and/or delayed, as further described below, to the
extent necessary so that the Parachute Amount is equal to 2.99 times the
Executive’s “base amount.”


        Any determination or calculation described in this Paragraph 5 shall be
made by the Corporation’s independent accountants. Such determination, and any
proposed reduction and/or delay in termination payments shall be furnished in
writing promptly by the accountants to the Executive. As promptly as practicable
following such determination, the Corporation shall pay to or distribute to or
for the benefit of the Executive such amounts as are then due to the Executive.

3

--------------------------------------------------------------------------------



        Any disagreement regarding a reduction or delay in payments will be
subject to arbitration under Paragraph 15 of this Agreement.

        6.        Binding Agreements. This Agreement shall inure to the benefit
of and be enforceable by Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. Executive’s rights and benefits under this Agreement may not be
assigned, except that if Executive dies while any amount would still be payable
to Executive hereunder if Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement, to the beneficiaries designated by the Executive to receive
benefits under this Agreement in a writing on file with the Corporation at the
time of the Executive’s death or, if there is no such beneficiary, to
Executive’s estate.

        7.        Withholding of Taxes. The Corporation may withhold from any
amounts payable under this Agreement all federal, state, city, or other taxes as
required by law.

        8.        Notice. For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addressees set forth on the first page of this Agreement, or at
such other addresses as the parties may designate in writing.

        9.        Miscellaneous. No provision of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in writing and signed by Executive and such officer as may be specifically
designated by the Board of Directors of the Corporation. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of Michigan, without regard to its conflicts
of laws principles.

        10.        Employment Rights. This Agreement shall not confer upon
Executive any right to continue in the employ of the Corporation or its
subsidiaries and shall not in any way affect the right of the Corporation or its
subsidiaries to dismiss or otherwise terminate Executive’s employment at any
time with or without cause.

        11.        No Vested Interest. Neither Executive nor Executive’s
beneficiary shall have any right, title, or interest in any benefit under this
Agreement prior to the occurrence of the right to the payment thereof, or in any
property of the Corporation or its subsidiaries or affiliates.

        12.        Validity. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        13.        Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

4

--------------------------------------------------------------------------------



        14.        Arbitration. The sole and exclusive method for resolving any
dispute arising out of this Agreement shall be arbitration in accordance with
this paragraph. Except as provided otherwise in this paragraph, arbitration
pursuant to this paragraph shall be governed by the Commercial Arbitration Rules
of the American Arbitration Association. A party wishing to obtain arbitration
of an issue shall deliver written notice to the other party, including a
description of the issue to be arbitrated. Within fifteen (15) days after either
party demands arbitration, the Corporation and the Executive shall each appoint
an arbitrator. Within fifteen (15) additional days, these two arbitrators shall
appoint the third arbitrator by mutual agreement; if they fail to agree within
said fifteen (15) day period, then the third arbitrator shall be selected
promptly pursuant to the rules of the American Arbitration Association for
Commercial Arbitration. The arbitration panel shall hold a hearing in Kent
County, Michigan, within ninety (90) days after the appointment of the third
arbitrator. The fees and expenses of the arbitrators, and any American
Arbitration Association fees, shall be paid by the Corporation. Both the
Corporation and the Executive may be represented by counsel and may present
testimony and other evidence at the hearing. Within ninety (90) days after
commencement of the hearing, the arbitration panel will issue a written
decision; the majority vote of two of the three arbitrators shall control. The
majority decision of the arbitrators shall be final and binding on the parties,
and shall be enforceable in accordance with law. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. The Executive shall be
entitled to seek specific performances of his/her rights under this Agreement
during the pendency of any dispute or controversy arising under or in connection
with this Agreement. The Corporation will reimburse Executive for all reasonable
attorney fees incurred by Executive as the result of any arbitration with regard
to any issue under this Agreement (or any judicial proceeding to compel or to
enforce such arbitration): (i) which is initiated by Executive if the
Corporation is found in such proceeding to have violated this Agreement
substantially as alleged by Executive; or (ii) which is initiated by the
Corporation, unless Executive is found in such proceeding to have violated this
Agreement substantially as alleged by the Corporation.

        In Witness Whereof, the parties have signed this Agreement as of the day
and year written above.

KNAPE & VOGT MANUFACTURING COMPANY


By: /s/ Thomas A. Hilborn
      ——————————————
      Thomas A. Hilborn
      Its Chairman of the Executive Compensation Committee


EXECUTIVE:


——————————————







5